DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a first non-final office action on the merits for the application filed on 2/25/2020. Claim 6 is amended.  Therefore claims 1-16 are pending and addressed below.
Claim Objections
Claims 1, 6, and 12 is objected to because of the following informalities:  C
Claim 1 recites, “assign the unit number of tag information input unit”.  It appears that this claim should recite, “assign the unique number”.
Claim 12 recites, “transmitting the advertisement contents to a storage place designated by the customer” twice.  Since reciting the same limitation twice in a row is unnecessary, the claim is objected to.  
Claim 6 recites, “a matching unit configure to check…and check whether the advertisement contents matching table”.  It appears that this claim should recite “and to check whether the advertisement contents matching table”
Claim 6 recites, “through an tag information input unit”. ”.  It appears that this claim should recite “through a tag information input unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 12 contain the acronyms "ID” and “P/W”.  Acronyms must be defined before they can be used in the claims.  The acronyms "ID” and “P/W” are also not defined in the specification.  The examiner interprets the acronym “ID” as meaning identifier, and the acronym P/W as meaning password, as known in the art. Appropriate correction is required.
Claim 1 recites, “a customer identification code (ID and P/W)”.  By placing “ID and P/W” in parenthesis, it is unclear what this claim limitation is trying to claim.  Does the identification code represent both the ID and the P/W.  Therefore, claim 1 is indefinite.
Claim 1 recites, “configured to store…the identification code (ID and P/W) given to the advertisement information”.  By placing “ID and P/W” in parenthesis, it is unclear what this claim limitation is trying to claim.  Does the identification code represent both the ID and the P/W.  It is also unclear how advertisement information can have both a .
Claim 1 recites, “the advertiser identification code (ID and P/W)”.  By placing “ID and P/W” in parenthesis, it is unclear what this claim limitation is trying to claim.  Does the identification code represent both the ID and the P/W.  Therefore, claim 1 is indefinite.
Claim 1 recites, “an advertiser terminal configured to generate an identification code (ID and P/W) based on personal information of an advertiser and an advertiser identification code (ID and P/W).  It is unclear is if “an identification code (ID and P/W) is the same as “an advertiser identification code (ID and P/W) or if they are different. It is unclear how an advertiser terminal can generate “an identification code (ID and P/W) based on an advertiser identification code (ID and P/W).  Therefore, claim 1 is indefinite.
Claim 1 recites, “register the identification code in the digital information provider server”.  Prior to this limitation, the claim recites, “a customer identification code”, “an advertisement identification code”, and “an identification code”.  So it is unclear to which “the identification code” the registration step is referring. Therefore, claim 1 is indefinite.
Claim 1 recites, “customer identification code” and “customer ID”.  It is unclear if “customer identification code” and “customer ID” are one and the same or present two different identifiers. Therefore, claim 1 is indefinite.
Claim 1 recites “the identification code (ID and P/W) given to the advertisement information” since an identification code was never given to the advertisement 
Claim 1 recites “the personal identification code” in line 30. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the card reader” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are also rejected based on their dependencies on claim 1.
Claim 4 contains the acronyms "RFID” and “QR”.  Acronyms must be defined before they can be used in the claims.  The acronym  "RFID” is defined as “Radio Frequency Identification” on page 19.  The acronym “QR” is not defined in the specification.  The examiner interprets the acronym “QR” as meaning quick response, as known in the art, and RFID as radio frequency identification. Appropriate correction is required.
Claim 4 recites “the digital information read unit” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the tag information input unit registration reader” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected for the same reason as claim 4.
Claim 8 contains the acronym "DB”.  Acronyms must be defined before they can be used in the claims.  The acronym  "DB” is defined as “database” on page 6.  The examiner will interpret DB as such. Appropriate correction is required.
Claim 8 recites, “a first step of requesting, by the customer terminal, a digital information providing server to register individual member information; a second step of the member information of the customer is registered.”  It is unclear if “individual member information” and “the member information of the customer” are one and the same or different information.  Therefore, claim 8 is indefinite.
Claim 8 recites, “stored in the tag information read unit”. It is unclear what is being stored in the tag information read unit”.  Therefore, claim 8 is indefinite.
Claims 9-16 are also rejected based on their dependencies on claim 8.
Claim 9 recites the abbreviation “app”. Even though “app” is commonly used in the art to mean “application”, the abbreviation should only be used after the abbreviation has been defined in the claim. Therefore, claim 9 is indefinite.
Claim 9 recites “to the server” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 contains the acronym "SNS”.  Acronyms must be defined before they can be used in the claims.  The acronym  "SNS” is defined as “Social Network Sites” on page 5.  The examiner will interpret SNS as such. Appropriate correction is required.
Claim 11 recites, “then giving an identification code (ID and P/W) to the advertisement information”.  By placing “ID and P/W” in parenthesis, it is unclear what this claim limitation is trying to claim.  Does the identification code represent both the ID and the P/W.  It is also unclear how advertisement information can have both a identifier and a password.  Does that mean that both the identifier and the password need to be inputted in order to retrieve the advertisement information?  Therefore, claim 11 is indefinite.
Claim 12 recites “to touch count” in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the balance” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites, “checking a receiving method desired by the customer”.  The term "desired” in claim 14 is a relative term which renders the claim indefinite.  The term “desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how it is determined that the customer desires a certain receiving method. It is unclear how the claim “knows” the desires of the customer.  Therefore, claim 14 is indefinite.
Claim 15 recites “the card reader” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “to touch count” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-16 are rejected because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, in part, reading tag information, a tag information input unit having a unique number for itself and register personal information of a customer and a customer identification code (ID and P/W), which are required for membership sign-up, generate an identification code (ID and P/W) based on personal information of an advertiser and an advertiser identification code (ID and P/W), which are required for membership sign-up to provide advertisement information to the customer, the unique number of the tag information read unit, and advertisement information contents owned by the advertiser, register the identification code, upload the advertisement information contents, and deposit an amount of money for advertisement information transmission cost; store the unique number given to the tag information read unit, the unique number of the tag information input unit, the personal information of the customer, the customer identification code (ID and P/W), the identification code (ID and P/W) given to the advertisement information, the personal information of the advertiser, the advertiser identification code (ID and P/W), an advertisement contents matching table for matching the advertisement information identification code with an index table of advertisement contents, and the advertisement contents; and register the identification codes of the customer and the advertiser, the unique number of the card reader and the identification code of the advertisement information therein,  assign the unit number of the tag information input unit to the customer, receive the unique number of the tag information read unit, the identification code of the advertisement information registered in the tag information read unit, the unique number of the tag information input unit, and the personal identification code, as the customer touches the tag information read unit with the tag information input unit, request a customer information list from the DB to check whether retrieve advertisement information matched with the advertisement information identification code from the DB, provide the retrieved advertisement information to the customer, and deduct an advertisement cost from the amount of money deposited by the advertiser. Independent claim 8 recites, in part, requesting to register individual member information, selecting an advertisement information receiving method and registering the selected method when the member information of the customer is registered, registering a tag information unit unique number when the member information of the customer is registered, requesting to register advertiser member information requesting advertisements and depositing an amount of money for advertisements, inputting the unique number of a tag information read unit, an advertisement information recognition code, the unique number of a tag information input unit, and a personal identification code, stored in the tag information read unit when the tag information read unit is touched with the tag information input unit carried by a customer, determines whether customer information stored in a DB is matched with the tag information input unit unique number and the personal identification code; and transmitting an advertisement contents file to a storage place designated by the customer, when the customer information is matched with the tag information input unit unique number.
Step 2A, Prong 1:  These limitations are drafted in a system and a method and under their broadest reasonable interpretations, recites a method of organizing human activity. The steps of reading, registering, uploading, depositing, storing, assigning, receiving, requesting, retrieving, providing, and deducting of claim 1 and the steps of  equesting, selecting, registering, requesting, inputting, determining, and transmitting are all directed to certain methods of organizing human activity such as contracts, advertising, marketing activities and behaviors. 
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a tag information read unit, a customer terminal, an advertiser terminal, a database, and a digital information providing server in the above steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a tag information read unit, a tag information input unit, a customer terminal, an advertiser terminal, a database, and a digital information providing server are generically described in the specification.  The tag information read unit is a card reader, the tag information input unit is a card, the customer terminals and the advertiser terminals are generic computers used to register the user, the database is a generic database to store data, and the server is also a generic server per the specification.  Therefore, the claims are not patent eligible.
Dependent claim 2 recites comprising a tag information input unit registration reader to assign the unique number and register the unique number.  This claim is also 
Dependent claim 3 recites comprising a global positional system configured to provide position information of the tag information input unit to the digital information providing server which is an additional element that using well-known GPS technology to determine a location of a user since at least 2000 based on Camp (U.S. Patent No. 6,154,656).  
Dependent claim 4 further describes the digital information read unit which claim 4 describes as a generic computer element.
Dependent claim 5 further describes the tag information input unit which claim 5 describes as a generic card.
Dependent claim 6 further limits the steps of claim 1 and are therefore part of the abstract idea of claim 1.
Dependent claim 7 recites an alarm unit configured to perform counting whenever the tag information read unit is touched with the tag information input unit, and inform the advertiser terminal of the count value.  This is directed to a certain method of human activity since a human is touching the tag information input unit to the tag information read unit and a human can count the number of times this is being done and transmit that information to the advertiser.
Dependent claim 9 further limit the registration of claim 8 and is part of the same abstract idea of claim 8.
Dependent claim 10 recites downloading a dedicated management program which is just downloading information which the courts have found not to be significantly more.
Dependent claim 11 recites transmitting an advertisement request, giving an identification code to advertisement information contents, registering the identification code of the advertisement information contents, and depositing the amount of money to be consumed are all directed to certain method of organizing human activity such as advertising, marketing activities and behaviors.
Dependent claim 12 recites receiving member information according to a member registration request from the customer, performing member registration, and storing the member information, assigning a tag information input unit unique number when the member registration of the customer is completed, and matching the tag information input unit unique number with an authentication number provided from the customer to register the tag information input unit unique number; completely registering a tag information read unit identification code, and storing advertisement contents uploaded by the advertiser; transmitting the unique number thereof, an identification code given to the advertisement information, the tag information input unit unique number and the personal identification code, checking whether the received tag information input unit unique number and the received personal identification code are matched with the customer information, checking an advertisement contents file from an advertisement contents matching table when the tag information input unit unique number and the personal identification code are matched with the customer information, transmitting the advertisement contents to a storage place designated by the customer, 
Dependent claim 14 recites checking whether a customer ID is matched with the tag information input unit unique number, checking a receiving method desired by the customer, and transmitting advertisement information, which are further limiting the steps of claim 8 and are part of the abstract idea of claim 8.
Dependent claim 15 recites counting the number of times that the card reader is touched, and transmitting the count value to the advertisement terminal, after the sixth step.  These steps are directed to certain methods of organizing human activity such as advertising and marketing sale activities and behaviors.
Dependent claim 16, transmitting the touch count to the advertiser terminal with an alarm. This is directed to certain methods of organizing human activity such as advertising and marketing sale activities and behaviors.
Therefore, these dependent claims do not add significantly more than the idea. 
The Examiner notes that dependent claim 13 was not given a 101 rejection because the combination of elements would integrate the invention into a practical application since now the claim recites controlling the tag information read unit to generate an alarm when the balance is not enough since the invention is now controlling another device to generate an alarm.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (P. G. Pub. No. 2002/0115449), in view of Jeong (P. G. Pub. No. 2008/0021878).

Regarding claim 1, Allen teaches
a system for collecting information by using a digital recognition device, comprising ([0002]):
a tag information read unit given a unique number for itself, and configured to read tag information ([0016] "Reading may be carried out by reading the device identification code [read tag information] of the portable device of the user by one of a plurality of readers [tag information read unit] having respective, unique reader identification codes [unique number for itself] and associated with respective elements of the location being visited by the user.");
a tag information input unit having a unique number for itself and personal identification information for receiving digital advertisement information, registered therein ([0067] "As shown in FIG. 2, an identification code or "cardholder ID" [tag information input unit having a unique number for itself] is supplied from the 
a customer terminal configured to register personal information of a customer and a customer identification code (ID and P/W), which are required for membership sign-up, in a digital information providing server ([0103] "Consumers can supply the above-mentioned preference information and identification information, such as name, address, telephone, e-mail address [personal information and customer identification code of a customer], etc., of the consumer during a consumer registration process that occurs, in one embodiment of the present invention, prior to the supply of the ID card to the consumer. In this embodiment, the control center [digital information providing server] or other entity obtains consumer information through a registration process, wherein the consumer is supplied the ID card only upon completion of registration. A consumer may initiate registration by, for example, accessing a particular web site and requesting to be registered in order to receive an ID card." See also [0104].);
an advertiser terminal configured to generate an identification code (ID and P/W) based on personal information of an advertiser and an advertiser identification code (ID and P/W), which are required for membership sign-up to provide advertisement information to the customer ([0112] "f . Initial Reader Site Registration [advertiser registration], [0113] "Like consumer registration, a site that is to obtain one or more card readers needs to supply certain information to the control center to enable the control center to implement the supply of fulfillment information to the consumer. This may be accomplished during a registration process, where a retail store or other business entity supplies to the control center its name, address, telephone number, facsimile number, e-mail address, web site home page, etc., prior to the retail store's receipt of one or more readers. In addition to providing general identification information, the retail store can provide information about other related stores and chains, dates and times of operation, general descriptions of the products sold [advertisement information], the nature of the business, and any other potentially useful information." See also [0114] and [0115].)
the unique number of the tag information read unit, and advertisement information contents owned by the advertiser ([0101] "the fulfillment information [advertisement information contents] provided is a function of the particular reader [unique number of the tag information read unit] that reads the consumer' s ID card and the retail store 's determination of what information is to be provided for each of the store's readers." Since the retail store determines what information is to be provided for each store's readers, the readers and the unique number and the advertisement information contents are owned by the advertiser.), 
register the identification code in the digital information providing server ([0103] and [0113]), 
upload the advertisement information contents to the digital information providing server ([0114] "The retail store identifies how the fulfillment information [advertisement information] is to be transferred [upload]to the control center [digital information providing server], whether by e-mail, post, telephone, accessing by the retail store the control center's database (e.g., by automatic connect or via the Internet), or by any other known method of transmission of information." See also [0116].), 
a DB (Database) configured to store the unique number given to the tag information read unit, the unique number of the tag information input unit, 
the personal information of the customer, the customer identification code (ID and P/W), the identification code (ID and P/W) given to the advertisement information, the personal information of the advertiser, the advertiser identification code (ID and P/W) ([0089] "In one particular embodiment of the present invention, one or more card readers are disposed within or adjacent to retail stores, and consumers are each provided with an ID card. The control center maintains a database of information about each of the distributed card readers [unique number given to the tag information read unit] and about each of the distributed ID cards [unique number of the tag information input unit]. Within the database, a card reader is identified by its respective reader ID, and associated with each reader ID is the identity of the site [advertiser identification code] (i.e., retail store) at which the reader is disposed, and the fulfillment information [identification code given to the advertisement information] that is to supplied to a consumer upon consumer use of a card [when the consumer uses the card, personal information of the customer is being recorded] at the respective reader. 
below."), 
an advertisement contents matching table for matching the advertisement information identification code with an index table of advertisement contents, and the advertisement contents ([0091] "In accordance with the present invention, consumers are provided with ID cards, and retail stores located, for example, along a street within a city or town are provided with readers. Each reader is installed and designed to communicate with the control center via, for example, the Internet each time a reader receives (i.e., by reading) a card ID. A consumer holding a card then utilizes the process described herein by simply walking down this street and selecting those stores about which information, such as a store catalog, is desired. When the consumer passes by such a store, he or she carries out the task of having his/her card read by that store's reader. The reader then initiates a communication to the control center by supplying to the control center the read card ID, the reader ID and preferably the current date and time. The control center identifies the fulfillment information associated with the supplied reader ID, identifies the consumer's designated location to which fulfillment information is to be sent, and then supplies the identified fulfillment information to the designated location. All of these functions are carried out by the control center without any additional consumer involvement."); and 
the digital information providing server configured to register the identification codes of the customer and the advertiser, 
the unique number of the card reader and the identification code of the advertisement information therein ([0103] "In this embodiment, the control center [digital information providing server] or other entity obtains consumer information through a registration process, wherein the consumer is supplied the ID card [identification code of the customer] only upon completion of registration. A consumer may initiate registration by, for example, accessing a particular web site and requesting to be registered in order to receive an ID card." [0113] "Like consumer registration, a site [advertiser] that is to obtain one or more card readers needs to supply certain information to the control center to enable the control center to implement the supply of fulfillment information [advertisement information] to the consumer. This may be accomplished during a registration process, where a retail store or other business entity supplies to the control center its name, address, telephone number, facsimile number, e-mail address, web site home page, etc., prior to the retails to store's receipt of one or more readers." [0114] "During reader site registration, the retail store can establish the manner in which fulfillment information, for each of the readers, is to be supplied to the control center. If more than one reader is to be provided to the retail store, the
following information can be the same for all of the readers or can be customized per reader, so as to provide maximum flexibility, efficiency and effectiveness. The retail store identifies how the fulfillment information [identification code of the advertisement information] is to be transferred to the control center, whether by e-mail, post, telephone, accessing by the retail store the control center's database (e.g., by automatic connect or via the Internet), or by any other known method of transmission of information." See also [0115].), 
assign the unit number of the tag information input unit to the customer ([0103] "Consumers can supply the above-mentioned preference information and identification information, such as name, address, telephone, e-mail address, etc., of the consumer during a consumer registration process that occurs, in one embodiment of the present invention, prior to the supply of the ID card to the consumer. In this embodiment, the control center or other entity obtains consumer information through a registration process, wherein the consumer is supplied the ID card only upon completion of registration. A consumer may initiate registration by, for example, accessing a particular web site and requesting to be registered in order to receive an ID card."), 
receive the unique number of the tag information read unit, 
the identification code of the advertisement information registered in the tag information read unit, 
the unique number of the tag information input unit, 
and the personal identification code, as the customer touches the tag information read unit with the tag information input unit ([0067] "As shown in FIG. 2, an identification code or "cardholder ID" [unique number of the tag information input unit] is supplied from the cardholder [customer] to a card reader site. In the preferred embodiment of the present invention, a card held by an individual contains (i.e., has stored thereon or therein) only a unique identification code [unique number of the tag information read unit] ("ID code" or, for convenience, "card ID"), and the card reader site contains a card reader [tag information read unit] that is capable of reading or receiving this ID code. The card reader then supplies to a third party, that is, the control center [digital information providing server], the card ID [unique number of the tag of the tag 
request a customer information list from the DB to check whether the unique number of the tag information input unit and the customer identification code which are provided by the tag information read unit are matched with a customer ID ([0085] "When a reader [tag information read unit] receives a card's ID code [unique number of the tag information input unit] (when a card is utilized), the reader supplies the card ID and the reader's ID [unique number of the tag information read unit] (and preferably date and time information) to the control center [digital information providing server] via any suitable mode of travel (discussed
below)" See also [0104] and [0109].), 
retrieve advertisement information matched with the advertisement information identification code from the DB ([0116] "Alternatively, the retail store can indicate that the fulfillment information will be provided by the store's reader with each card ID and reader ID after a consumer's ID card is read. Then, the store's card reader requires the additional capability of supplying the fulfillment information with each transmission to the control center." See also [0101].), 
provide the retrieved advertisement information to the customer ([0085] "the control center then completes the basic process of the present invention by supplying generally useful information [advertisement information] about the reader site to a destination designated by the cardholder [customer].")").
Allen does not teach
and deposit an amount of money for advertisement information transmission cost into the digital information providing server;
and deduct an advertisement cost from the amount of money deposited by the advertiser.
However, Jeong teaches
and deposit an amount of money for advertisement information transmission cost into the digital information providing server;
and deduct an advertisement cost from the amount of money deposited by the advertiser ([0022] "The advertisement system according to the present invention may further including an payment database for storing cost data with respect to deposited money that has been deposited by the advertiser for advertisement costs, an amount of money that has been consumed depending on advertisement delivery and remaining amount of deposited money, operating in conjunction with the keyword list generation module so that the cost data is utilized as a parameter, which is applied to the generation of the first, by calculation of an amount of money to be consumed depending on a remaining amount of deposited money and advertisement delivery, and operating in conjunction with the FO server [digital information providing server] so as to allow the advertiser to read the cost data; wherein the FO server further comprises an accounting module for updating the cost data according to consumption of the deposited money caused by advertisement delivery, and additions to the deposited money caused by depositing money.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the system of Allen by adding deposit an amount of money for advertisement information transmission cost into the digital information providing server; and deduct an advertisement cost from the amount of money deposited by the advertiser, as taught by Jeong, in order to determine if the delivery of an advertisement is possible by calculating money to be consumed based on the amount of remaining deposited money (Jeong, [0033]).

Regarding claim 2, Allen teaches
the system of claim 1, further comprising a tag information input unit registration reader configured to assign the unique number of the tag information input unit 
and register the unique number in the digital information providing server, when the customer requests member registration ([0102] "d . Initial Consumer Registration", [0103] "Consumers can supply the above-mentioned preference 

Regarding claim 3, Allen teaches
the system of claim 1, further comprising a GPS (Global Positioning System) configured to provide position information of the tag information input unit to the digital information providing server ([0186] "The present invention also may be applied to enable the determination of a cardholder's current location. For example, cards distributed to children (or the elderly, sick, etc.) can be utilized to keep track of a cardholder's location. The control center is enabled to provide location information to the cardholder's representative, guardian, etc. or to any third party since a cardholder's location can be determined based on the location of the readers that read the card ID.").

Regarding claim 4, Allen teaches
the system of claim 1, wherein the digital information read unit is any one selected among an RFID reader, an NFC (Near Field Communication) reader, a barcode reader, a QR code reader, an iris recognition device, a fingerprint recognition device and a hologram recognition device ([0086] "The cards may also be in the form of an RF transmitter [RFID card] (or, alternatively, an IR transmitter), which transmits the stored ID code when in close proximity to a suitable RF receiver [RFID reader].").

Regarding claim 5, Allen teaches
the system of claim 4, wherein the tag information input unit registration reader is any one selected among an RFID card, an NFC card, a barcode, a QR code, iris recognition, fingerprint recognition and hologram ([0086] "The cards may also be in the form of an RF transmitter [RFID card] (or, alternatively, an IR transmitter), which transmits the stored ID code when in close proximity to a suitable RF receiver.").

Regarding claim 8, Allen teaches
a method for collecting information by using a digital recognition device, comprising ([0002]):
a first step of requesting, by the customer terminal, a digital information providing server to register individual member information ([0103] "Consumers can supply the above-mentioned preference information and identification information, such as name, address, telephone, e-mail address, etc., of the consumer during a consumer registration process that occurs, in one embodiment of the present invention, prior to the supply of the ID card to the consumer. In this embodiment, the control center or other entity obtains consumer information through a registration process, wherein the consumer is supplied the ID card only upon completion of registration. A consumer may 
a second step of selecting an advertisement information receiving method and
registering the selected method in the digital information providing server, when the member information of the customer is registered ([0101] "As discussed above, fulfillment information [advertisement information] provided to consumers may be in the form of a store catalog or about information concerning a store department or about a particular product sold by a store. In each of these cases, the fulfillment information provided is a function of the particular reader that reads the consumer' s ID card and the retail store 's determination of what information is to be provided for each of the s tore's readers. As a feature of the Consumer/Retail Store embodiment, as well as most other  embodiments discussed below, a consumer can identify the type and amount of information to be supplied by the control center. For example, the consumer can indicate, during registration discussed below, a preference for a minimum, average or maximum amount of information (or other suitable designation). The consumer may further indicate whether audio and/or video (e.g., still or motion picture) information is to be received, when applicable. Other consumer designations may include color or black and white preference of photographs of products, whether detailed descriptions and/or specifications about products are to be supplied, and whether information ancillary to the products are provided. Many consumers prefer limited amounts of information, whereas other consumers prefer to receive as much information as possible.  Consumer customization of the information to be received advantageously enables consumers to receive exactly what they want.");
a third step of registering a tag information registration unit unique number in the digital information providing server, when the member information of the customer is registered ([0102] "d . Initial Consumer Registration", [0103] "Consumers can supply the above-mentioned preference information and identification information, such as name, address, telephone, e-mail address, etc., of the consumer during a consumer registration process that occurs, in one embodiment of the present invention, prior to the supply of the ID card to the consumer. In this embodiment, the control center or other entity obtains consumer information through a registration process, wherein the consumer is supplied the ID card [registering a tag information registration unit unique number]] only upon completion of registration. A consumer may initiate registration by, for example, accessing a particular web site and requesting to be registered in order to receive an ID card.");
a fourth step of requesting, by an advertiser terminal, the digital information providing server to register advertiser member information ([0070] "The reader site has a previously arranged relationship [registered] with Keylink as an intermediary to service cardholders' desires." [0073] "For example, the readers may be installed at sites upon registration of sites (discussed in detail below), whereupon such readers are installed and connected to a communications network.”), 
requesting advertisement ([0116] "In the first case, the control center each month will automatically retrieve the updated fulfillment information [requesting advertisement] for a designated reader or readers for that retail store."), 
a fifth step of inputting the unique number of a tag information read unit, an advertisement information recognition code, the unique number of a tag information input unit, and a personal identification code, stored in the tag information read unit, to the digital information providing server, when the tag information read unit is touched with the tag information input unit carried by a customer ([0067] "As shown in FIG. 2, an identification code or "cardholder ID" [unique number of the tag information input unit] is supplied from the cardholder [customer] to a card reader site. In the preferred embodiment of the present invention, a card held by an individual contains (i.e., has stored thereon or therein) only a unique identification code [unique number of the tag information read unit] ("ID code" or, for convenience, "card ID"), and the card reader site contains a card reader [tag information read unit] that is capable of reading or receiving this ID code. The card reader then supplies to a third party, that is, the control center [digital information providing server], the card ID [unique number of the tag of the tag information input unit] as well as any additional information needed to identify the card reader and/or the card reader site, such as the card reader ID [unique number of the tag information read unit] (also called reader site ID)." [0068] "In brief, the novel process of the present invention allows a cardholder to receive tailored information that is triggered by, for example, the "swipe" [touch] of a wireless identification card [tag information input unit] across a reader [tag information read unit." See also [0069] and [0086].), 
wherein the digital information providing server determines whether customer information stored in a DB is matched with the tag information input unit unique number and the personal identification code; and
a sixth step of transmitting an advertisement contents file to a storage place designated by the customer, when the customer information is matched with the tag information input unit unique number in the fifth step ([0069] "Based on the supplied information and information previously stored at the processing site [database] (further discussed below), Keylink [digital information providing server] (in step 3) determines what fulfillment information [advertisement contents file] is to be sent to the cardholder and then sends such fulfillment information to the cardholder in a manner identified or requested by the cardholder (also further discussed below)." For example, the fulfillment information can be supplied to the cardholder via e-mail [storage place designated by the customer], facsimile, telephone or post.).
Allen does not teach
and depositing an amount of money for advertisement.
However, Jeong teaches
and depositing an amount of money for advertisement ([0022] "The advertisement system according to the present invention may further including an payment database for storing cost data with respect to deposited money that has been deposited by the advertiser for advertisement costs, an amount of money that has been consumed depending on advertisement delivery and remaining amount of deposited money, operating in conjunction with the keyword list generation module so that the cost data is utilized as a parameter, which is applied to the generation of the 1 ist, by calculation of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the system of Allen by adding depositing an amount of money for advertisement, as taught by Jeong, in order to determine if the delivery of an advertisement is possible by calculating money to be consumed based on the amount of remaining deposited money (Jeong, [0033]).

Regarding claim 10, Allen teaches
the method of claim 8, wherein the third step comprises downloading a dedicated management program, and executing the dedicated management program to decide a catalogue receiving method, 
wherein the catalogue receiving method comprises designating a receiving path through which a catalogue is transmitted to a storage place selected among an email, SNS and a widget program ([0101] "As discussed above, fulfillment information provided to consumers may be in the form of a store catalog [catalog receiving path] or about information concerning a store department or about a particular product sold by a store. In each of these cases, the fulfillment information provided is a function of the 

Regarding claim 11, Allen teaches
the method of claim 8, wherein the fourth step comprises: a fourth process of transmitting, by the advertiser terminal, an advertisement request to the digital information providing server ([0116] "The retail store can designate how often and the manner in which fulfillment information [advertisement request] for the respective reader is to be revised and/or updated. The retail store can indicate that fulfillment information is to be updated, for example, monthly (or daily, weekly, etc.) and further indicate that the updated information will be stored at, for example, a particular web page (or pages) of the retail store's web site, or, alternatively, be supplied by the retail store ( or other entity) to the control center [digital information providing server]."), 
and then giving an identification code (ID and P/W) to advertisement information contents;
a fifth process of registering the identification code (ID and P/W) of the advertisement information contents ([0115] "The retail store further indicates the type of information [identification code] that will constitute the fulfillment information and/or other type of information, such as store catalog, announcements, promotional material, advertisements, etc., or any combination thereof.")
and the unique number given to the tag information read unit in the digital information providing server ([0067] "As shown in FIG. 2, an identification code or "cardholder ID" [unique number of the tag information input unit] is supplied from the cardholder [customer] to a card reader site. In the preferred embodiment of the present invention, a card held by an individual contains (i.e., has stored thereon or therein) only a unique identification code [unique number of the tag information read unit] ("ID code" or, for convenience, "card ID"), and the card reader site contains a card reader [tag information read unit] that is capable of reading or receiving this ID code. The card reader then supplies to a third party, that is, the control center [digital information providing server], the card ID [unique number of the tag of the tag information input unit] as well as any additional information needed to identify the card reader and/or the card reader site, such as the card reader ID [unique number of the tag information read unit] (also called reader site ID).");
and uploading the advertisement information contents ([0116] "The retail store can designate how often and the manner in which fulfillment information [advertisement information contents] for the respective reader is to be revised and/or updated. The retail store can indicate that fulfillment information is to be updated, for example, monthly (or daily, weekly, etc.) and further indicate that the updated information will be stored at, for example, a particular web page (or pages) of the retail store's web site, or, alternatively, be supplied by the retail store ( or other entity) to the control center. In the first case, the control center each month will automatically retrieve the updated fulfillment information for a designated reader or readers for that retail store.").
Allen does not teach
a sixth process of depositing the amount of money to be consumed as an advertisement fee.
However, Jeong teaches
a sixth process of depositing the amount of money to be consumed as an advertisement fee ([0022] "The advertisement system according to the present invention may further including an payment database for storing cost data with respect to deposited money that has been deposited by the advertiser for advertisement costs, an amount of money that has been consumed depending on advertisement delivery and remaining amount of deposited money, operating in conjunction with the keyword list generation module so that the cost data is utilized as a parameter, which is applied to the generation of the 1 ist, by calculation of an amount of money to be consumed depending on a remaining amount of deposited money and advertisement delivery, and operating in conjunction with the FO server [digital information providing server] so as to allow the advertiser to read the cost data; wherein the FO server further comprises an accounting module for updating the cost data according to consumption of the deposited money caused by advertisement delivery, and additions to the deposited money caused by depositing money." See also [0115] and [0118].)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the system of Allen by adding a sixth process of depositing the amount of money to be consumed as an advertisement fee, 
, as taught by Jeong, in order to determine if the delivery of an advertisement is possible by calculating money to be consumed based on the amount of remaining deposited money (Jeong, [0033]).

Regarding claim 14, Allen teaches
the method of claim 12, wherein the tenth process further comprises a process of checking, by the server, whether a customer ID is matched with the tag information input unit unique number, 
checking a receiving method desired by the customer,
and transmitting advertisement information ([0089] "The control center maintains a database of information about each of the distributed card readers [identification codes given during membership sign up of the advertiser and the customer] and about each of the distributed ID cards [unique number of the tag information input unit]. Within the database, a card reader is identified by its respective reader ID, and associated with each reader ID [unique number of the tag information read unit] is the identity of the site [identification code of the advertiser] (i.e., retail store) at which the reader is disposed, and the fulfillment information that is to supplied to a consumer upon consumer use of a card at the respective reader." [0090] "The control center's database also identifies each distributed card by its respective card ID, and associated with each card ID is the identity of the holder of that card (i.e., consumer) and the location to which fulfillment information [advertisement information] is to be sent upon use of the card." See also [0069] and [0091].).

Regarding claim 15, Allen teaches
the method of claim 8, further comprising a seventh step of counting the number of times that the card reader is touched, and transmitting the count value to the advertisement terminal, after the sixth step ([0148] "The present invention, by use of the process described herein, affords itself to the generation of statistical information that may be useful for various purposes. Statistical information may be generated by the control center that pertains to the reader site, to the control center or sponsor, to a government, or to another entity interested in such information. In the case of generating statistical information for use by one or more reader sites, the control center may maintain various statistical information about the number of " reads" per day [perform a count and count value] (or month, year, etc.) by each reader, the number of "repeat" visits by consumers, geographical and demographic information of the consumers using cards on readers, etc." This statistical information [count value] then is provided to the reader sites [advertiser terminal] to aid those sites in various business decisions.").

Regarding claim 16, Allen teaches
the method of claim 15, wherein the seventh step further comprises an eighth step of transmitting the touch count to the advertiser terminal with an alarm ([0148] "The present invention, by use of the process described herein, affords itself to the generation of statistical information that may be useful for various purposes. Statistical information may be generated by the control center that pertains to the reader site, to the control center or sponsor, to a government, or to another entity interested in such information. In the case of generating statistical information for use by one or more reader sites, the control center may maintain various statistical information about the number of " reads" per day (or month, year, etc.) by each reader, the number of "repeat" .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (P. G. Pub. No. 2002/0115449), in view of Jeong (P. G. Pub. No. 2008/0021878), in further view of Pitroda (U.S. Patent No. 9,117,315).

Regarding claim 9, Allen teaches
the method of claim 8, wherein the first step comprises: a first process of downloading, by the customer, a member registration app to register the member information, when the customer uses a mobile terminal, or connecting to the server to register the member information, when the customer uses a PC (Personal Computer) ([0103] and [0104] discuss a consumer registering by accessing a website [connecting to the server to register the member information when the customer uses a personal computer. [0087] discusses the cardholder's computer [customer personal computer].);
a third process of registering the tag information input unit unique number, provided from the tag information input unit registration reader, in the digital information providing server ([0110] "Upon receipt of a card by a consumer (prior to registration), the consumer can begin "using" the card prior to registration in accordance with an aspect of this embodiment of the present invention. Specifically, the process of the present invention entails distribution of a card to a consumer or other individual, use of that card by the consumer by having the card's ID [tag information input unit unique number] read by a card reader [tag information input unit registration reader], and then supply by that card reader to the control center [digital information providing server] of the read card ID and the reader ID (and, perhaps, date and time information). The control center identifies the fulfillment information that corresponds to the reader ID (as previously discussed), but the identity of the consumer using the card cannot be determined since consumer registration has not yet occurred. In this instance, the control center awaits consumer registration before supplying the identified fulfillment information."), 
and storing the tag information input unit unique number in the DB ([0089] "The control center maintains a database of information about each of the distributed card readers [unique number given to the tag information read unit] and about each of the distributed ID cards [unique number of the tag information input unit].").
Allen and Jeong do not teach
a second process of inputting, by the customer, the tag information input unit unique number, matched with an authentication number provided to the customer terminal, to a tag information input unit registration reader, when the customer registers the member information.
However, Pitroda teaches
a second process of inputting, by the customer, the tag information input unit unique number, matched with an authentication number provided to the customer terminal, to a tag information input unit registration reader, when the customer registers the member information (Colum 139 lines 23-42, "The electronic transaction facility 101 software may initiate an electronic transaction facility 101 registration process with the server during which the electronic transaction facility 101 generates its own keys that are certified by the MSF 142. From the server's point of view, the MSF 142 may issue an OTAC (One Time Activation Code) to the user for each electronic transaction facility 101. This OTAC may be delivered to the user over a relevant channel (e.g., E-mail, Courier, etc.). The OTAC may be an 8-character strong random generated for the given electronic transaction facility 101 by the server and stored securely on the server for verification. Typically, 128-bit AES key is used to secure the OTAC on the server. Confidentiality of the OTAC may permit a user to be authenticated at the time of establishing the initial trust. The user may enter this OTAC in the electronic transaction facility 101 at the time of electronic transaction facility 101 registration, permitting the MSF 142 to authenticate the electronic transaction facility 101 for the first time and relate the electronic transaction facility 101 to its owner." See also Fig. 6.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Allen and Jeong by adding a second process of inputting, by the customer, the tag information input unit 

Potentially Allowable Subject Matter
Claims 6, 7, 12, and 13 are potentially allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the above rejections have been overcome.
Relevant Prior Art
Even though these references were not used in the rejections above, they are nonetheless relevant to the invention.
Almers (2020/0005304) discusses enrolling a user using a smart card.
Bous (2012/0030002) discusses transmitting an advertisement to a mobile device of a user after the user registers to receive advertisements, wherein the advertisement is associated with an identification card of the user and a coupon, activates the coupon based on an acceptance via a user interaction with the mobile device.
Pan (2012/0280037) discusses displaying an advertising message when the registered card is connected to a card reader.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.